Oo S&S HN DO WH FR WD He

bMS bh bBO NM NH Bb BH Bw BH | Fe =e ee Set OSU S|lhlUhUcrF OU
co ~~ DH Ow UCU RDlUlUlUMwGlUDNOOlUlMElLlUOUCUCUCCOUUlCOCUCUNGTCOC Nee eee Dl Kl CS

 

 

 

—_— FILED —— RECEIVED
—_— ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

JUL = 8 OMS

 

 

 

GLERK US DISTRICT COURT
DISTRICT OF NEVADA

 

 

DEPUTY

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:17-CR-001-JAD-CWH
Plaintiff, Preliminary Order of Forfeiture
Vv.
BRUNO MACEDO CORREIA,
a/k/a “Bruno Correia,”
Defendant.

 

 

This Court finds Bruno Macedo Correia, a/k/a “Bruno Correia,” pled guilty to
Counts 1 and 29 of a 47-Count Criminal Indictment charging him in Count 1 with
conspiracy to conmit fraud and related activity in connection with access devices in
violation of 18 U.S.C. § 1029(a) and (b)(2) and in Count 29 with conspiracy to commit
money laundering in violation of 18 U.S.C. § 1956(a}(1)(A)G@), 1956(a)(1)(B)G), and 1956(h).
Criminal Indictment, ECF No. 1; Memorandum in Support of Guilty Plea Without Plea
Agreement, ECF No. 379; Change of Plea, ECF No. 388; Plea Agreement, ECF No. ___.

This Court finds Bruno Macedo Correia, a/k/a “Bruno Correia,” agreed to the
forfeiture of the property and the imposition of the in personam criminal forfeiture money
judgment set forth in the Memorandum in Support of Guilty Plea Without Plea Agreement,
the Bill of Particulars, the Forfeiture Allegations of the Criminal Indictment, and the Plea
Agreement. Criminal Indictment, ECF No. 1; Bill of Particulars, ECF No. 236;
Memorandum in Support of Guilty Plea Without Plea Agreement, ECF No. 379; Change
of Plea, ECF No. 388; Plea Agreement, ECF No. ___.

Sf f

 
oe Oo SO OR EF WD HB

bt bd ND KH HW BH WH KH NN KH KR KK KF KF FEF Pee SS
oOo ws BO OH B&F WO NH KF TD OHO WD IT DO AH FSF WH BS K S&S

 

 

This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
of America has shown the requisite nexus between property set forth in the Memorandum
in Support of Guilty Plea Without Plea Agreement, the Bill of Particulars, the Forfeiture
Allegations of the Criminal Indictment, and the Plea Agreement and the offenses to which
Bruno Macedo Correia, a/k/a “Bruno Correia,” pled guilty.

The following property and money judgment are (1) any personal property used or
intended to be used to commit the violations of 18 U.S.C. § 1029(a) and 1029(b)(2); (2) any
property constituting, or derived from, proceeds obtained directly or indirectly, as the result
of a violation of 18 U.S.C. § 1029(a), or 18 U.S.C. § 1029(b)(2), conspiracy to violate such
offense; (3) any property, real or personal, which constitutes or is derived from proceeds
traceable to violations of 18 U.S.C. § 1956(a)(1)(A)(i) and 1956(a)(1)(B)(), specified
unlawful activities as defined in 18 U.S.C. §§ 1956(c)(7)(A) with 1961(1)(B), and 18 U.S.C. §
1029(a), or 18 U.S.C. §§ 1956(h) or 1029(b)(2), conspiracy to commit such offenses; (4) any
property, real or personal, involved in a transaction or attempted transaction in violation of
18 U.S.C. § 1956(a)(1)(A)@), 1956(a)(1)(B)(), and 1956(h), or any property traceable to such
property; and (5) any property, real or personal, involved in a violation of 18 U.S.C. §
1956(a)(1MKAXi), 1956(a)(1)(BXi), and 1956(h), or any property traceable to such property,
and are subject to forfeiture pursuant to 18 U.S.C. § 1029(c)(1)(C) and 1029(c)(2); 18 U.S.C.
§ 982(a)(2)(B); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 981 (a)(1)(A)
with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(1); 21 U.S.C. § 853(p); and 28 U.S.C. §2461(c):

1. Counterfeit RBC Royal Bank of Scotland Visa Card in the name of (INO) RBDS§,
ending in 9852, and Bellagio credit card cash advance receipt dated 12/13/15, in
the amount of $3000;

2. Counterfeit Caixa Internacional Visa Card INO BS, ending in 0397; Counterfeit
American Express card INO BS, ending in 1005;

3. Silver iPhone 5 Model A1586 in black and white case, IMEI: 354432060496376;

4. Black Samsung Galaxy Note mobile phone;

//f

 
o SO 1 DO A ee BD Ne

BRB bo & 8 ON ND OND ONO ese
ao sn oO UO 6} BlUwmhUDNlCURrlUOlUlUlUlUCCOlUMmOwOWULUCUMUNONN elle Se

 

 

oS 9 ND

11.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

//f

Counterfeit Citi MasterCard INO CRSB ending in 8560; Counterfeit Citi
MasterCard INO CRSB ending in 4692; Safra Global Travel American Express
Card ending in 7744;

Rose gold Apple iPhone 68 Model A1688, IMEI: 353315075920673;

Gold iPhone 6 Model A1549, IMEI: 358369064873208;

Silver iPhone 65 Model A1633, IMEI: 353255077268491, with cracked screen;
GoPro Hero4 in Waterproof case;

Black Caesars Palace robe, Flora by Gucci perfume, and Bvlgari Jasmin Noir
Perfume;

Two (2) pairs of Oakley pants, 2 pairs of Oakley shorts, and ] Oakley bag;
Thermal dye printer parts, receipts, rental paperwork, CBP Form 6059B, Wells
Fargo New Account Kit, LYAC membership card, Square magnetic stripe reader,
DUI Doctor email;

Counterfeit Citibank MasterCard INO AAR ending in 4439; Counterfeit American
Express card INO AR ending in 5013;

Box containing Wonder Manual Embossing Machine;

Bank of America Travel Rewards Visa card INO FTMN ending in 4525, exp.
6/19; Bank of America Debit Card INO FMN ending in 0330, exp. 3/20; Wells
Fargo check book, account #xxxxxx7557;

American Express gift card ending in 8424 and temporary checks from Wells
Fargo Bank;

Rolex Watch serial number: N72H1757;

Black Ray-Ban pouch containing twelve (12) counterfeit credit cards;

White cardboard box containing an ATM Skimmer and skimming equipment;
Brown "FedEx" cardboard box containing Thirty (30) counterfeit pre-paid visa
cards and One (1) Exacto Knife;

Brown "Louis Vuitton" bag;

 
o 6S SD OH Be WwW LB =

BR bo b& BS OND OUND OUND OR OND OO Ome eee
ao aya oO Or F&F WN fF 3D BO BO HN DR TA BP WH WB & OO

 

 

22.

23.
24,
20.
26.

27.
28.
29.
30.
31.
32.
33.
34,
35.
36.
37.
38.
39.
40,

41.

42.

43.

45.

fff

White and gold Apple iPhone Model A1549, IMEI: 354450066294207, with
charger and damaged cracked face;

Silver Apple iPhone 7 Model A1778, in black case;

“Tag Heuer" watch;

Yellow metal "Bvlgari" ring;

Apple MacBook Pro laptop computer, $/N: COANKCBNG3QD, in black Speck
case;

Silver HP laptop computer, S/N: 5CD5388C76, in black Spectre case;

Silver Acer laptop, Model N15V2, SNID: 54407217523, with power cord;
Silver HP EliteBook laptop, Model D40, CNC 54-5681, with power cord;
SanDisk micro SD adapter and SanDisk 32GB SD card;

Lexar micro SD adapter and Lexar 64GB SD card in clear case;

EMTEC Micro SD adapter and SanDisk 32GB micro SD card in clear case;
SanDisk adapter with 32GB Emtec micro SD card in clear case;

Two (2) Apple power adapters with cord and one (1) extension cord;

White and pink iPhone with cracked screen, FCC ID: BCG-E2946A;

Black iPhone in clear case, FCC ID: BCG-E3091A;

Twenty-seven (27) counterfeit credit cards;

Fargo HDP 5000 printer and cables;

Skimmer kit with components in black file box;

US Bank Visa Debit Card, INO LR ending in 8453; Wells Fargo ATM Card INO
LR ending in 9702; Wells Fargo Platinum Debit Visa INO LR ending in 9521;
Gray Apple tPhone Model A1633, IMEI: 353261079734944;

Black Apple iPhone Model A1660, IMEI: 353825082515894;

$186 in U.S. Currency as follows: $20 x 8, $10 x 1,$5 x 2, $2x1,$1 x4;

Two (2) blank cards;

Credit card stock;

 
oO S&S Ss DO UM BR BH NR

BS bo NO BF KH BS BB Bw NOOR Se Re SS OO OO RPO Ree eS ee
eo nj oO Oo SF WwW NHN FSF COS OBO MO HS HO A Ke Uhl RR CO

 

 

46,

47.
48.
49,
50.

51.
52.
53.
04,

55.
56.

57.
58.
59.
60.

61.
62.

63.

HP Model KC463UA#AGA Pavilion laptop computer bearing serial number:
2CE8021JKV and service tag: dv278lus. Heavily damaged including broken hinge
for screen/cover on left side. Includes power adapter that is not compatible with
this laptop;

256GB thumb drive;

Rolex Submariner watch;

$540 in U.S. Currency as follows: $20 x 27;

Apple iPhone Model A1660, IMEI: 359162074101481, with cracked front screen inl
black "incipio" phone case;

Cartier watch;

Gold colored Tiffany and Co. bracelet;

Cannon EOS 5D Camera, S/N: 052024008064 in camera bag;

Three (3) Credit cards as follows: Wells Fargo Visa ending in 9715 INO ARR;
Wells Fargo Visa ending in 4206 INO AR; and Citibank MasterCard ending in
4439 INO AAR. Mlife Players Card INO AA; and One (1) Rolex Card;

Apple iPhone $ Model A1633, IMEI: 354953070794823;

Seven (7) Visa Credit Cards - Four (4) ending in 1117 INO CB; One (1) ending in
8364 INO CB; One (1) ending in 7019 INO B (Printed Sideways in card stock); and
One (1) appears to end in 117;

Embossing Machine;

Large UPS Box Containing Shoes and Clothes;

Toshiba Laptop Computer, S/N: X903910Q with charger;

USPS Priority Mail box containing Twenty-Nine (29) new battles of "Victoria
Secret" Lotion;

Clear plastic bag containing new "Tommy Hilfiger" Shirts;

MacBook Pro Laptop Computer Model A1398, S/N: CO2M30SQFRIM, with
charger in Louis Vuitton Laptop Bag;

Apple iPhone 7 Model A1778, FCC ID: BCG-E3091A;
5

 
So co ND HH Heh WH Ne

BM. bho SO BS ho BD NO Dl UNO SO Se OO ee OO Se ee eee eee Ree OR
oS 4 DW WH FS Ho HB K§ BO BO WON BD WF FP WwW NH KK O&O

 

 

65.

67,

68.
69.
70.
71.
72.
73.
74.
75.

76.
77.
78.
79.
80.
81.
82.
83.

85.
86.

//f

Black "Armani" watch;

Black "Bulova" watch;

Tan and black "Diesel" watch;

Three (3) "Oakley" Watches as follows - One (1) silver in color; One (1) black and
grey in color; and One (1) black and gold in Color;

Silver colored "Michael Kors" Watch;

Black and gold colored "Bulova" Watch;

Black and gold colored "Oakley" Watch;

Eight (8) pairs Sunglasses;

Black Case containing Seventeen (17) Sunglasses;

Ttaucard 2.0 MasterCard INO TDACA, ending in 0672;

Damaged Apple iPhone Model: A1524, IMEI: 355377070921856;

Two (2) cards as follows: One (1) Confidence Cash Passport MasterCard ending in
0658; One (1) Costco Gold Star Member Card Member #xxxxxxxx9904 INO KB;
Three (3) "G-Shock" watches - One (1) pink in color, Two (2) white in color;

Two Purses as follows: One (1) Pink Valentino, One (1) Black Valentino;

Apple iPad Model: A1489, FCC ID: BCGAI489, S/N: F9FOQQGFTFCMS;
Black Alcatel Cell Phone, IMEI: 014771000411801;

Apple iPhone Model: A1688, IMEI: 3585680781644906;

ZTE Cell Phone Model: 2820, S/N: 32BC56871AAI1;

Samsung Galaxy $7 Edge Cell Phone, IMEI: 35775 1073361666;

Watch Case Containing Ten (10) Watches as follows: Seven (7) "Michael Kors";
One (1) Boss; One (1) Gold in Color; and One (1) Silver in Color;

Gold colored "Ellen Tracey" Watch;

Apple iPad Model: A1489, FCC ID: BCGA1489;

Three (3) Credit Cards and Four (4) Cards with Magnetic Strips: Wells Fargo Visa
Card ending in 9988 INO CDS; Chase Debit Visa ending in 6358 INO CRDS;

 
mo So SD DO tw Be WD HB Re

bMS 6M hUuLNOhLUhNGDUlUCUNDCON ODN ONS ea i ea ea a eae ee
ao nN DT A UL PelUwma OUND lUDDlUlUlUCCOULClUOULUCUMNCCOCOD te ee lh llr Cl

 

 

87.
88.
89.
90.
91.
92.

93.
94.
95.

96.
97.
98.
99.

100.

101.
102.

103.
104.

MasterCard Gift card ending in 5041; Bellagio Card, Top Golf Card, Safeway Club
Card, and Hilton Card;

MSR X6 Card Skimmer / Reader;

Twelve (12) pairs of shoes;

Fifty dollar ($50) Chevron gift card;

One (1) Hullot watch; Two (2) Lust watches;

Red and black SanDisk Cruzer 8GB thumb drive;

Wells Fargo Platinum Visa Debit card INO LR, ending in 2028, expiration: 08/19,
Safra Platinum Visa card INO LR, ending in 2117, expiration: 03/20; Citibank
Master Card Debit card INO LR, ending in 4685, expiration: 02/18; Bank of
America Visa Debit card INO LR, ending in 4167, expiration: 05/19; Tissot
International Warranty card; Ourocard Empresarial Visa card INO LR, ending in
5949, expiration: 08/16; Total Rewards Platinum card #xxxxxxx3176, INO LR;
Seagate Momentum 5400 250GB hard drive, S/N: 6VCKHDTW;

Silver iPhone S Model: A1533, FCC ID: BCG-E2642A, IMEI: 013884003601269;
Silver iPhone S Model: A1688, FCC ID: BCG-E2946A, IMEI: 353265071239497,
with cracked screen;

SanDisk 8GB SDHC card;

Western Digital My Cloud external hard drive, S/N: WCC4MO0JPX1K1;

$660 in U.S. Currency as follows: $20 x 33;

$88 in U.S. Currency as follows: $1 x 8, $10 x 1, $20 x 1, $50 x 1;

Vanilla Master Card prepaid debit card in the amount of fifty dollars ($50), ending
in 1771;

Western Digital 500GB laptop hard drive, S/N: WXH1CB1W4213;

New, unopened iPhone 7 Plus 256GB in box, Model: A1661, S/N:
F2LSW4U04HF6;

MacBook Pro Laptop Model: A1398, S/N: CO2M9007FRIM;

Black Thermal Printer;

 
o CG S11 BO Bh BH UNO

MS Bb wo BO KO BO BRO RD ORO Ow mmm elle
ao sn OD GH BP WwW Ne K& CO TO DO sD DA NH FP Ww HL KS ©

 

 

105.

106.

107.

108.

109.

110.

111.

112.

113.
114.

115.

116.
117.
118.
119.
120.

121.

Black Tipper Machine with cords; Power Transformer 110-220;

Apple MacBook Pro Model A1211, S/N: W87094RKWOG;

Apple MacBook Pro Model A1278, S/N: C1I7GRDHS5DV13;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic strip cards with no data
on magnetic strips;

Twenty-One (21) Counterfeit Credit Cards and Magnetic strip cards with no data
on magnetic strips;

Forty-Seven (47) Counterfeit Credit Cards and Magnetic Strip Cards with no data
on the Magnetic Strip;

Twenty-One (21) Counterfeit Credit Cards and Magnetic Strip Cards with no data
on the Magnetic Strip;

Wells Fargo Visa card INO HOR, ending in 3058, expiration 05/20; Citibank
Citigold MasterCard debit card INO HOR, ending in 4443, expiration 04/21;
American Express Business Platinum card INO HOR, ending in 1001, expiration
10/21; NeatnessCleaners Com;

WT] 90A tipping machine;

Twenty-six (26) card stocks; two (2) Fargo Polyguard overlaminate rolls; four (4)
cords;

Black LG external DVD drive; Silver Apple external DVD drive; Black plastic
spring loader card holder; Silver metal paper weight; Micro SD adapter; Bluetooth
USB adapter;

WT-90 AS tipping machine in box;

Roll! of gold tipping foil; MSR. X6 card reader; Box of stock cards;

Canon Pixma printer, 8/N: AEBH54501;

HP Officejet 100 mobile printer, $/N: MY47ED10T4;

Black notebook; Silver keyboard; Black notebook with C.C. hologram logos; Green
folder with C.C. stickers; Small white canon printer; V30 cash counter;

Fargo HDP 5000 Thermal Dye Printer (1 of 2);
8

 
o CoO uN Oo A BR & WR

NM Bh NM bo BR Bb BH NH NO HK HF KF FF RFR Fe OS ee le ee
aoa nN DB ww FF WD NH KF SO CO DO HDT OO TH F&F WwW NH KF OB

 

 

122.
123.
124.
125.
126.

127.

128.

129,

130.

131.

132.

133.

134.

135.

Fargo HDP 5000 Thermal Dye Printer (2 of 2);

Royal Sovereign cash counter;

Silver Apple MacBook Air 13” laptop, Model: A1466, S/N: CO2M81LBF5V8;
Silver Apple MacBook Pro 15” laptop, Model: A1398, S/N: C027764BDKQ2;
Grey Seagate Hard Drive. The words “Wireless Plus” and “1TB” are printed on
the case along with Part Number LJABP1-500, S/N: NA3312RZ;

Apple iPhone 6, white face with yellow metal colored back. The rear case appears
to have been replaced with a gold colored metal with white stones inset into the
actual case of the phone. The words “24KT GOLD LIMITED EDITION”,
“GOLD & CO LONDON”, “UK GOLD CO. LTD.”, “IPHONE 6”, and “2015
EDITION” are located on the rear case of the phone;

Apple iPhone 6, White face with champagne or gold colored back, Model: A1586,
IMEI: 358363064935067, FCC ID: BCG-E2816A, and IC: 579C-E2816A];

USB jump drive, Black stick with Metal (Silver) cover that displays the words
“MOM365”;

Black Kingston USB jump drive with Black slide cover. The faded words of “100
G2” can be made out on the plastic;

Black and red SanDisk USB jump drive “Cruzer Glide 16GB”. The numberings of
$DCZ60-016G and BL140624700N are written on the USB stick;

Dark metal colored HP USB jump drive with markings of 32GB and V250W
written on the USB stick;

Black and red SanDisk USB jump drive “Cruzer Blade 8GB”. The numberings of
SDCZ50-008G and what appears to read BL1008OGQB are written on the USB
stick;

USB jump drive, Black stick with Metal (Silver) colored cover. The words
“Multilaser 83GB” are written on the black USB stick with white lettering;

Silver Apple iMac Desktop Computer Model: A1419, S/N: CO2NCCVUF8J4,

with cracked screen;

 
mo CO S DO A ee wD Ne

Oo bMS NH NHN BH BO BRD RD RDO OOO ee ee
oO ~sT OO Ol elUlUMwGSlUlULN lhe lUCOUlUCUCNCOCOUClUlUOmOCULUCNSLCUCUCUOOCOCO OUR Uwe Gre ll

 

 

136.

137,

138.

139.

140.

141.

142.

143.

144,

145.
146.
147.

Apple iPad Air Model: 1475, White face with silver colored back, S/N:
DLXMPS5EMF4YJ and AT&T Sim Card S/N: 8901404277166560288;
Champagne or gold Apple MacBook 12” laptop Model: 1534, S/N:
CO2PX4YHGF83, in white cracked case with feathers;

Apple iPhone 68 Model A1688, Black face with silver colored back, no serial
number or IME] displayed on the back, FCC ID BCG-E2946A and IC 579C-
E2946A;

Grey and black Dell Latitude D630 Laptop, Service Tag number 1QTCJH1,
Express Service Code 3798196885;

Silver Windows Surface Tablet with purple keyboard, markings on the back side
display “Surface”, serial number “076138344253”, and “256GB”;

Black and metal colored SanDisk mini USB jump drive, no cover, blade displays
“SDCZ33", “16GB”, and “BL120623300D;

Black and metal colored SanDisk mini USB jump drive with a black cover that
covers the USB blade, blade displays “SDCZ33”, “16GB”, and “BL120623300D”;
Silver colored USB jump drive with black rubber like ring, and a black O-ring seal.
The USB Cover unscrews from the USB stick and is the same metal (Silver) color.
The words “Corsair, Flash, Survivor” are written on the cover and the USB stick.
USB Blade has the writings of “128G” and “161891497” with the other side of the
blade displaying “119563” and “CHINA 161891497”;

Green with white slide cover USB jump drive. Words “CardPresso” and “More
than an application” written on the slide cover. Metal key ring with a tag on ring
that has information for “Card Imaging” with phone number 800-347-9089 and an
email address to helper@cardimaging.com;

Black USB jump drive with metal cover/loop, and key ring;

Black and grey HP Laptop Model: 15-ba013cl, S/N: CND634157Y;

Seven (7) Credit Cards: Citi MasterCard Diamond Preferred INO HO, ending in

2290; Wells Fargo Platinum Debit Visa card INO HOVR, ending in 3561;
10

 
CoC Oo NI AO HN & WS w&

[ce i ce OO OO a a on
eo oN DO RU PlUlUhMhGlULNllUlUhr lUDODUlUCUCCCOCOUCUCUCOOUlUNClUCUMGOO re Uwe ODN CD

 

 

148.

149.

150.
151.
152.
153.
154.
155.
156.

157.

158.

159.

160.
161.

American Express Premier Rewards INO, EDSVR ending in 1009; HSBC
International MasterCard INO HR, ending in 3546; OneVanilla Prepaid Visa Card
ending in 9143; Vanilla Visa Gift Card ending in 9110; and greendot Visa My
Rewards Cash Back Card ending 7809;

Damaged Apple iPhone Model: A1549 IMEI: 358373064835738, AT&T sim card
ICCID: 8901 4104 2788 4253 8128 with "702-606-2806 and $60 written on it";
Seventeen (17) Counterfeit Credit Cards: One (1) INO NP; Seven (7) INO VR;
Three (3) INO PB; and Six (6) with no names on them;

Blank Card Stock in Fed Ex Box and Blank Card Stock in small white box;
Skimming Device;

Two (2) disks containing software for credit card magnetic strip readers;

Two (2) BEATS by Dre Wireless Headphones (New in Original Packaging);
Three (3) MSR Encoders;

Six (6) GoPro Hero 4 Cameras: Three (3) white in color; Three (3) black in color;
Fargo Thermal Printer HDP5000 with power cord, hopper, and rolls; Wonder
Embosser; Rolls of Tipping Tape; Fargo Cleaning Kit; Markers and Tape; and
Power Cords;

Fiberboard Box containing Three (3) LCD Universal Chargers/Power Converters;
Two (2) Download Cords For Skimmers;

Eight (8) New Apple iPhone 6s in boxes; S/N: F71QR2FLGRYF; S/N:
FI8QKLY3GRYD; S/N: FISQKMSVGRYD; S/N: DNQQN8NKGRYD); S/N:
FKIQD1IYSGRYD; S/N:C6KRD5B7GRYF; S/N: F4GQTLISGRYF; S/N:
F7SQLMQHGRYF;

Six (6) Purses: Two (2) Valentino Purses with storage bag; One (1) Valentino Purse
in box with receipts; Three (3) Celine Purses with storage bags;

Tipping Machine;

ATM Skimmer MLM260-2R0382-4090019 (LVMPD Event Number 160325-

1854);
i

 
co C8 4 BO GO FF WY HB

be hM NW BH BR BO RD RD ORDO OOO Oe
ao sa OO WF BR WH NH SF CO CO wo HN HR wT Se we UUme hClCUDD

 

 

162.
163.
164.

165.
166.

167.

168.
169.
170.
171.

172.
173.
174,

175.

176.
177,
178.
179,
180.
181.
182.
183.

ATM Skimmer (LVMPD Event Number 160329-2302);

Fraudulent Santander Infinite Credit Card INO RDO;

Pink iPhone 6s, 64 GB, Model: A1688, S/N: F71QR7VZGRYF, FCC ID: BCG-
E2946A, in box;

Orange Nike shopping bag containing twenty-four (24) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and nineteen (19) items
of clothing;

Orange Nike shopping bag containing three (3) pairs of shoes and six (6) items of
clothing;

Orange Nike shopping bag containing thirty-two (32) items of clothing;

Orange Nike shopping bag containing thirty-six (36) items of clothing;

Orange Nike shopping bag containing thirty (30) items of clothing;

Brown Nike shopping bag containing two (2) pairs of shoes and four (4) items of
clothing;

Orange Nike shopping bag containing twenty-nine (29) items of clothing;

Orange Nike shopping bag containing thirty-five (35) items of clothing;

Nike gift card, #6060102 161291238334; Nike gift card #6060105461291238195;
Nike gift card #6060107921291238287;

Nike bag containing two (2) pairs of shoes and one (1) silver packet labeled
"Salonpas";

Nike bag containing two (2) pairs of shoes;

Nike bag containing nineteen (19) items of clothing;

Nike bag containing twenty-seven (27) items of clothing;

Nike bag containing twenty-two (22) items of clothing;

One (1) receipt and one (1) gift receipt from the Nike Store;

Apple iPhone 6 - FCCID: BCG-E2946A, IC:579C-E2946A;

14 $100 Bills of US Currency;

Ulster Bank Visa Credit Card INO ADS, ending in 2767;
12

 
oOo & SN DW UT FF BD NH

BS bb mM WM bt BH NH HO NHN HK SS KS S HF OO SF St Ol Slr le
oN KH UO Be Be GS KS lUOllUlUlUCOClUlUwOUNlUODOCUNOCULURiOllCUNlCULrLl CUS

 

 

184.
185.
186.

187.
188.

189.
190.

fff

Black Toshiba laptop computer, S/N: YB235634Q;

Gray iPhone Model: A1549, FCC ID: BCG-E2816A, IMEI: 359239061353187;
Permanent Resident Card INO MA; One (1) Social Security card, SSN: xxx-xx-
2653, INO MA;

Clear plastic case containing five (5) micro SD cards and four (4) SIM cards;
Sixteen (16) Credit/Debit cards total; ITAUCARD Itau Gold Visa Credit/Debit
Card INO MA, ending in 4733, expiration 07/13; Wells Fargo Platinum Debit
Visa Credit/Debit card INO MA, ending in 9163, expiration 12/14; ITAUCARD
Itau International Master Credit/Debit Card INO MA, ending in 4956, expiration
12/12; My Vanilla Debit Visa Card, ending in 1865, expiration 10/20; US Bank
Visa Credit/Debit card INO MA, ending in 7935, expiration 05/14; Bank of
America Temporary Visa Credit/Debit card INO Preferred Customer, ending in
9466, expires 07/18; netSpend Credit/Debit Master Card INO MA, ending in
1712, expires 01/18; Bank of America Credit/Debit Visa card INO MA, ending in
9466, expires 10/18; Caixa Cartao do Cidadao card INO MA, ending in 4901,
expiration 21/12/2009; Maestro Master Card INO MA, ending in 5813, expiration
10/12, with blacked out card name; Bradesco Credito e Debito Visa Credit/Debit
card INO MA, ending in 4097, expiration 03/14; Caixa Poupanca Da Caixa a
primiera do Brasil Master Credit/Debit Card INO MA, ending in 5088, expiration
03/14; Ideia Master Card Maestro Credit/Debit Card INO GI, ending in 6754,
expiration 12/12; Bradesco Alimentaco Visa Credit/Debit card INO MA AGT
Logistica, ending in 6012, expiration 12/13; Bradesco Credito e Debito Visa
Credit/Debit card INO MA ending in 4097, expiration 03/14; Itau Master
Maestro Credit/Debit card INO MA, ending in 7045, expiration 09/14;
$10,007.00 in U.S. Currency, $100 x 100, $2 x 2, $1 x 3;

White and silver Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-
~2946A, with cracked screen, in yellow envelope labeled "Franklin #38";

13

 
oOo Co NN DD UO S&F Ww NH Re

BS bw NW Bw HM BH NH NH NO KH Fe Ke Hee ee eee ee
oH 41 DB ww F&F WH NH K§ ST BO DW HT DB FH FF WwW NHN &-& OC

 

 

191. Light pink Apple iPhone Model: A1688, FCC ID: BCG-E2946A, IC: 579C-
E2946A, in yellow envelope labeled "Vitor #39";

192. Gold and white Apple iPhone Model: A1457, FCC ID: BCG-E2643B, IMEI:
359261060889602, with cracked screen, in yellow envelope labeled "Barboza #40";

193. Grey PNY 128 GB USB drive;

194. Dell laptop computer, $/N: CX3DM2z2;

195. $331 in U.S. Currency as follows: $100 x 3; $20 x 1; $10 x 1; $1 x 1; and

196. $100 in U.S. Currency as follows: (1) x $100

(ali of which constitutes property)

and an in personam criminal forfeiture money judgment of $5,000,000, not to be
held jointly and severally liable with any codefendants, the collected money judgment
amount between the codefendants is not to exceed $5,000,000, and that the property will
not be applied toward the payment of the money judgment.

This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned. property to the possession of the United States of America.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United
States of America recover from Bruno Macedo Correia, a/k/a “Bruno Correia,” an in
personam criminal forfeiture money judgment of $5,000,000.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Bruno Macedo Correia, a/k/a
“Bruno Correia,” in the aforementioned property are forfeited and are vested in the United
States of America and shall be safely held by the United States of America until further

order of the Court.
14

 
co CO “SFO BN Oh Ee WB He

MS Nh KN BO BD BRO ND OND OND Be ORO ROO RO See
oOo nN OO UN FR BW NY KY DO OO RmULUhUGSY UN CUCULWDUlhelCULDSUCUCULre hlClCUDD

 

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States
of America shall publish for at least thirty (30) consecutive days on the official internet
government forfeiture website, www.forteiture.gov, notice of this Order, which shall
describe the forfeited property, state the time under the applicable statute when a petition
contesting the forfeiture must be filed, and state the name and contact information for the
government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
and 21 U.S.C. § 853(n)(2).

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which
petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
internet government forfeiture site, www.forfeiture.gov.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attorney’s Office at the following address at the time of filing:

Daniel D. Hollingsworth

Assistant United States Attorney

James A. Blum

Assistant United States Attorney

501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

described herein need not be published in the event a Declaration of Forfeiture ts issued by
15

 
o CO SI DO OA FF WD Ne

NM BO BO BRD ND ORD ORD ORD ORD mm eee
ao nN ODO Or UB Ow lUNI lle Rl lUDOUlUlUlUlUCCOUUUlUlUmOUNLlUMGOUUCUCUCCUlUNwGONGO COD

 

 

the appropriate agency following publication of notice of seizure and intent to
administratively forfeit the above-described property.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States
Attorney’s Office, Attentign Asset Forfeiture Unit.

DATED , 2019.

 
     

DORSEY
T JUDGE

16

 
